*557
ORDER

PER CURIAM.
AND NOW, this 5th day of March, 2014, the Petition for Allowance of Appeal is GRANTED, the portion of the Superi- or Court’s' order which vacated Respondent’s judgment of sentence with regard to his conviction for conspiracy to commit third-degree murder is VACATED, and the matter is REMANDED to the Superior Court for reinstatement of Respondent’s judgment of sentence for conspiracy to commit third-degree murder pursuant to Commonwealth v. Fisher, et al., 622 Pa. 366, 80 A.3d 1186 (2013).